DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.

Amendments
Claims 1, 6-8, 10, 13-15, 17, and 20 are amended. Claims 1-20 are pending and have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Junker et al. (US 20150170069 A1, cited in the PTO-892 filed 03/01/2022), hereinafter Junker 1, in view of Junker (US 9,020,872 B2, cited in the IDS filed 11/10/2020), hereinafter Junker 2, and Junker et al. (US 20140164311 A1, cited in the IDS filed 11/10/2020), hereinafter Junker 3. 

Regarding CLAIM 1, Junker 1 teaches: A method for optimizing a hierarchical rule-based decision policy, the method comprising: 
extracting, from a ruleset that includes a plurality of decision tables that define rules for making a specific decision by a rule engine using at least one computer device, an initial domain of values for each decision within the ruleset; (¶ [0083] and the in-text table teach a ruleset having the initial domain of region, age, value, and category. A plurality of decision tables is interpreted as each if-then statement in the table. ¶ [0109], lines 2-4 teaches extracting. ¶ [0175]-[0182] teaches a computer device.)
computing, using the at least one computer device based on the initial domain of values and a hierarchical structure of the ruleset, a reduced domain of values for each decision that is currently present in the hierarchical structure that, for each decision, contains options for the decision that are attainable by making lower-level decisions in the hierarchical structure that have increasingly reduced domains starting from a lowest level decision; (¶ [0084]-[0087] reduces the domain to age, value, and category. A hierarchical structure is taught by ¶ [0088]-[0089], where a general rule has a higher level than a specific rule.; par: 102-110, fig 2A-2D)
	generating a constrained hierarchical structure that constrains each decision by a domain by propagating, using the at least one computer device, each of the reduced domain of values upwards in the hierarchical structure; (¶ [0084]-[0087] reduces the domain to age and value. A hierarchical structure is taught by ¶ [0088]-[0089], where a general rule has a higher level than a specific rule, par: 102-110, fig 2A-2D.)
…
obtaining the specific decision to a set of real-world cases using the rule engine that applies the hierarchical rule-based decision policy. (The example in [0083]-[0087] determines category based on region, age, and value by applying the decision policy. [0174], line 5 teaches rule execution.)
	Junker 1 teaches a conflict minimizer 740 in ¶ [0145], checking for consistent logical tests in ¶ [0146], and eliminating redundant resulting rules in ¶ [0166]. However, Junker 1 does not explicitly teach: 
determining, using the at least one computer device, a completeness and consistency for each decision based on the propagation by deriving a set of missing rules and a place within the hierarchical structure for inserting each missing rule of the set of missing rules, the determining including: 
performing, using the at least one computer device, a completeness analysis that determines the completeness by generating a set of potential missing cases from the plurality of decision tables using constraint solving techniques and evaluating the set of potential missing cases based on the reduced domain of values to generate missing case rules that address only those missing cases that satisfy limitation constraints corresponding to the reduced domain of values; and 
performing, using the at least one computer device, a consistency check that determines the consistency based on the plurality of decision tables for all values used to make the specific decision for each decision in the constrained hierarchical structure to detect an existence of conflicting decisions and evaluating detected conflicted decisions based on the reduced domain of values to generate new rules that eliminate consideration of detected conflicted decisions that cannot arise within the reduced domain of values; 
incorporating the missing case rules and the new rules into the constrained hierarchical structure to obtain a finalized hierarchical structure that applies the hierarchical rule-based decision policy; and 
But Junker 2 teaches: determining, using the at least one computer device, a completeness… for each decision based on the propagation by deriving a set of missing rules and a place within the hierarchical structure for inserting each missing rule of the set of missing rules, the determining including: (C. 8, L. 38-55 and Fig. 1 teach generating missing cases. C. 9, L. 58 to C. 10, L. 25 and Fig. 3 teach generating missing rules for the missing cases. The limitation “[d]eriving… a place within the hierarchical structure for inserting each missing rule” is taught by Fig. 2 and C. 9, L. 58-60, which teach a graphical representation of adding missing rules mr1-mr5 to rules r1-r5. Lastly, C. 3, L. 16-18 teach a computer device.)
performing, using the at least one computer device, a completeness analysis that determines the completeness by generating a set of potential missing cases from the plurality of decision tables using constraint solving techniques and evaluating the set of potential missing cases based on the reduced domain of values to generate missing case rules that address only those missing cases that satisfy limitation constraints corresponding to the reduced domain of values; and (C. 8, L. 38-55 and Fig. 1 teach generating missing cases. C. 9, L. 58 to C. 10, L. 25 and Fig. 3 teach generating missing rules for the missing cases. The domain of values includes age, value, category. “Using constraint solving techniques” as claimed is taught by solving for most general rules within the age and value constraints.)
incorporating the missing case rules… into the constrained hierarchical structure to obtain a finalized hierarchical structure that applies the hierarchical rule-based decision policy; and (Fig. 2 and C. 9, L. 58-60 teach a graphical representation of adding missing rules mr1-mr5 to rules r1-r5)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have incorporated Junker 2’s system of solving for most general missing case rules into Junker 1’s rule hierarchy. A motivation for the combination is that the detection of the conditions of the missing rules in a Business Rule Management System is a difficult task as not all dimensions are relevant. (Junker 2, C. 1, L. 43-47)
However, neither Junker 1 nor Junker 2 explicitly teaches: determining a consistency for each decision, the determining including: performing, using the at least one computer device, a consistency check that determines the consistency based on the plurality of decision tables for all values used to make the specific decision for each decision in the constrained hierarchical structure to detect an existence of conflicting decisions and evaluating detected conflicted decisions based on the reduced domain of values to generate new rules that eliminate consideration of detected conflicted decisions that cannot arise within the reduced domain of values; 
	incorporating the new rules into the constrained hierarchical structure 
But Junker 3 teaches: determining a consistency for each decision, the determining including: performing, using the at least one computer device, a consistency check that determines the consistency based on the plurality of decision tables for all values used to make the specific decision for each decision in the constrained hierarchical structure to detect an existence of conflicting decisions and evaluating detected conflicted decisions based on the reduced domain of values to generate new rules that eliminate consideration of detected conflicted decisions that cannot arise within the reduced domain of values; (¶ [0025]-[0027], [0029]-[0030], [0037]-[0038]; the reduced domain of values including age, value, and category is taught by ¶ [0065].)
incorporating the new rules into the constrained hierarchical structure (¶ [0025]-[0027], [0029]-[0030], [0037]-[0038])
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have incorporated Junker 3’s arbitration rules into Junker 1/Junker 2’s hierarchical structure. A motivation for the combination is that Junker 3’s procedure “may include generating arbitration rules resolving conflicts among original rules in the set of prioritized rules, and resolving conflicts among arbitration rules by adding additional priority layers until all conflicts are resolved.” (Junker 3, ¶ [0037], lines 3-7)

	Regarding CLAIM 2, the combination of Junker 1, Junker 2, and Junker 3 teaches: The method of claim 1, 
Junker 1 teaches: further comprising generating the hierarchical structure of the ruleset by performing a syntactic analysis of the ruleset. (In paragraphs [0083]-[0086], the system generates the reduced ruleset by processing the text of the original rules)

Regarding CLAIM 3, the combination of Junker 1, Junker 2, and Junker 3 teaches: The method of claim 1, 
Junker 1 teaches: wherein computing a reduced domain of values includes constructing a limited ruleset application constraint graph and filtering out values from the initial domain that are not in the limited ruleset application constraint graph. (¶ [0084]-[0087] teaches eliminating “region” from the domain of values.)

Regarding CLAIM 4, the combination of Junker 1, Junker 2, and Junker 3 teaches: The method of claim 1,
However, neither Junker 1 nor Junker 3 explicitly teaches: further comprising computing, based on the reduced domain of values, one or more missing cases.
But Junker 2 teaches: further comprising computing, based on the reduced domain of values, one or more missing cases. (C. 8, L. 38-55 and Fig. 1 teach generating missing cases.)

Regarding CLAIM 5, the combination of Junker 1, Junker 2, and Junker 3 teaches: The method of claim 4,
However, Junker 1 does not explicitly teach: wherein determining a completeness and consistency for each decision includes generating a list of missing rules based on the one or more missing cases.
But Junker 2 teaches: wherein determining a completeness… for each decision includes generating a list of missing rules based on the one or more missing cases. (C. 9, L. 58 to C. 10, L. 25 and Fig. 3 teach generating missing rules for the missing cases.)
However, neither Junker 1 nor Junker 2 explicitly teach: determining a consistency for each decision 
But Junker 3 teaches: determining a consistency for each decision (¶ [0026], first sentence)

Regarding CLAIM 6, the combination of Junker 1, Junker 2, and Junker 3 teaches: The method of claim 1, 
However, Junker 1 does not explicitly teach: wherein determining a… consistency for each decision includes generating a set of arbitration rules, wherein each arbitration rule that is generated resolves an outcome from a first rule that conflicts with another outcome of at least one other rule.
But Junker 3 teaches: wherein determining a… consistency for each decision includes generating a set of arbitration rules, wherein each arbitration rule that is generated resolves an outcome from a first rule that conflicts with another outcome of at least one other rule. (¶ [0025]-[0027], [0029]-[0030], [0037]-[0038])
However, neither Junker 1 nor Junker 3 teaches: determining a completeness for each decision
But Junker 2 teaches: determining a completeness for each decision (C. 8, L. 38-55 and Fig. 1 teach generating missing cases. C. 9, L. 58 to C. 10, L. 25 and Fig. 3 teach generating missing rules for the missing cases.)

	Regarding CLAIM 7 the combination of Junker 1, Junker 2, and Junker 3 teaches: The method of claim 6, 
However, neither Junker 1 nor Junker 2 explicitly teaches: wherein an arbitration rule, the arbitration rule being a rule that decides conflicting cases and the arbitration rule having a higher priority than existing rules, is associated with a case having at least one conflicting decision.
	But Junker 3 teaches: wherein an arbitration rule, the arbitration rule being a rule that decides conflicting cases and the arbitration rule having a higher priority than existing rules, is associated with a case having at least one conflicting decision. (¶ [0025]-[0027], [0029]-[0030], [0037]-[0038])

CLAIMS 8-14 are computer program product claims that have the same features as method claims 1-7, respectively. Claims 8-14 are rejected for the reasons set forth in the 35 U.S.C. 103 rejections of claims 1-7, respectively.
CLAIMS 15-19 are system claims that have the same features as method claims 1-5, respectively. Claims 15-19 are rejected for the reasons set forth in the 35 U.S.C. 103 rejections of claims 1-5, respectively.

Regarding CLAIM 20, the combination of Junker 1, Junker 2, and Junker 3 teaches: The system of claim 15, 
However, Junker 1 does not explicitly teach: wherein determining a… consistency for each decision includes generating a list of arbitration rules, wherein each arbitration rule that is generated resolves an outcome from a first rule that conflicts with another outcome of at least one other rule.
But Junker 3 teaches: wherein determining a… consistency for each decision includes generating a list of arbitration rules, wherein each arbitration rule that is generated resolves an outcome from a first rule that conflicts with another outcome of at least one other rule. (¶ [0025]-[0027], [0029]-[0030], [0037]-[0038])
However, neither Junker 1 nor Junker 3 teaches: determining a completeness for each decision
But Junker 2 teaches: determining a completeness for each decision (C. 8, L. 38-55 and Fig. 1 teach generating missing cases. C. 9, L. 58 to C. 10, L. 25 and Fig. 3 teach generating missing rules for the missing cases.)

Examiner’s Note: Claim 20, line 2 recites “generating a list” and corresponding claim 6, line 2 recites “generating a set”. 

Response to Arguments
Examiner herein responds to the interview held 04/26/2022, Applicant’s remarks and claims filed 05/02/2022, the Advisory Action filed 05/09/2022.

Claim Rejections under 35 U.S.C. § 103 (Remarks, pp. 18-19): Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rosenfeld (US 20110214153 A1) teaches a hierarchy rules engine 164.
Swaminathan et al. (US 20140122396 A1) teaches a hierarchy of rule sets and conflict resolution agenda in ¶ [0161]-[0162].
Lynch et al. (US 20170278193 A1) teaches a rules engine that generates a hierarchical structure based upon investment data and a plurality of rules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.H.J./Examiner, Art Unit 2127   
                                                                                                                                                                                                     /ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127